Citation Nr: 1701831	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-45 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the combined disability evaluation was properly calculated under 38 C.F.R. § 4.25.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico. Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

VA has determined that the Veteran's service-connected disability evaluations combine to an overall 80 percent rating under the Combined Ratings Table.


CONCLUSION OF LAW

The Veteran's overall disability rating is properly calculated using the Combined Ratings Table. 38 U.S.C.A. §§ 1155, 1157; 38 C.F.R. §  4.25.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In a case such as the Veteran's claim for a higher combined rating, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable. Wensch v. Principi, 15 Vet. App. 362   (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran is currently in receipt of a combined disability rating of 80 percent from May 16, 2012. In accordance with the applicable VA regulations, his service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. §  4.25. See 38 U.S.C.A. §§ 1155 and 1157 (West 2014). The law directs the Secretary to provide for ratings based on the combination of evaluations for veterans suffering from multiple service-connected disabilities. See 38 U.S.C.A. § 1157. The Secretary has prescribed a table for combined ratings in 38 C.F.R. §  4.25. Combined ratings result from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. Id.  For example, the Veteran's most disabling condition is status post, left knee replacement, rated as 60 percent disabling. The Veteran's second most disabling condition is his traumatic arthritis of his left knee, rated as 30 percent disabling. Rather than adding both conditions together resulting in a 90 percent disability evaluation; the Combined Ratings Table requires VA to calculate the 30 percent evaluation from the residual 40 percent after the Veteran's status post, left knee replacement, rated as 60 percent disabling. Thus, 30 percent of the residual 40 percent equates to an increase disability evaluation of 72. As 38 C.F.R. § 4.25 requires that combined rating be converted to the nearest degree divisible by ten, the overall disability of the two conditions would be 70 percent rather than 90 percent. 

The Veteran contends that veterans overall disability rating should be calculated by simply adding together the ratings of all his service-connected disabilities. As noted above, VA is directed by law to provide for evaluations based on the combination of ratings for multiple service-connected disabilities by use of the Combined Ratings Table at 38 C.F.R. §  4.25. The Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, and is without authority to revise them. 38 C.F.R. § 19.5. Therefore, the Board does not have any authority to calculate the Veteran's overall disability rating utilizing any method other than the Combined Ratings Table and 38 C.F.R. §  4.25. 

As a final matter, the Board notes that the Veteran has not objected to the specific calculations used by VA in determining his overall disability rating based on the Combined Ratings Table. Rather, his disagreement in this case is limited to the general use of the Combined Ratings Table. At this time, however, the Board finds that the claim for a higher overall rating on a basis other than use of the Combined Rating Table has no legal merit and is denied. 


ORDER

Entitlement to a higher overall disability rating is denied.



____________________________________________
M. .H. HALWEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


